Case 3:20-cv-08222-GMS Document 40-5 Filed 09/14/20 Page 1 of 7




         EXHIBIT(
9/14/2020              Case 3:20-cv-08222-GMS
                                     Absentee Voting byDocument       40-5 Oliver
                                                       Mail | Maggie Toulouse Filed  09/14/20
                                                                                  - New            Page
                                                                                        Mexico Secretary     2 of 7
                                                                                                         of State



                                                        Translate




            Search                                                                                                                U
                                                                                                                                 Searc




                                                                                                                   a


         Voting and Elections
          Home 9 Voting and Elections 9 Voting FAQs 9 Absentee Voting by Mail




             Voter            Upcoming        Voting      Data       Election      How      Traveling   Voting     Native
             Information      Elections       FAQs        &          Results       We       or Living   and        American
             Portal                                       Maps                     Secure   Abroad      Domestic   Election
                                                                                   Your                 Violence   Information
                                                                                   Vote                            Program




         Voting FAQs

         Voter Registration

         Voting

         Absentee Voting by Mail

         Military and Overseas Voters

         Early Voting in Person

         Provisional Voting

         National Voter Registration Act

         Other Questions




         Absentee Voting by Mail
https://www.sos.state.nm.us/voting-and-elections/voting-faqs/absentee-voting-by-mail/                                                    1/6
9/14/2020              Case 3:20-cv-08222-GMS
                                     Absentee Voting byDocument       40-5 Oliver
                                                       Mail | Maggie Toulouse Filed  09/14/20
                                                                                  - New            Page
                                                                                        Mexico Secretary     3 of 7
                                                                                                         of State

         Request an Absentee Ballot
                                                        Translate
         Request an absentee ballot by Ølling out an application and returning it to your local County Clerk.
         Applications can be obtained by:

            Fill out an application online by Clicking Here
            Contacting your County Clerk’s OfØce in person, phone, mail or email
            Downloading an Absentee Ballot Application here and mailing it or hand delivering it to your County
            Clerk’s OfØce

            Absentee ballot requests through the Secretary of State’s website for the 2020 General Election will be
            accepted until 5:00 PM on Tuesday, October 20, 2020.
            Voters can request an absentee ballot for the 2020 General Election from their county clerk through
            Tuesday, October 20, 2020. Requests must be made by this deadline in order for the absentee ballot to
            be mailed by the appropriate county clerk in a timely manner.
            NOTE: All county clerks in New Mexico will provide early in-person voting on Saturday, October 31,
            2020.b

         Applications must be received by the County Clerk no later than 5:00 pm on Tuesday,bOctober 20, 2020.b A
         ballot will be sent to voters who have properly Ølled out the application.b Ifbthe application was not
         completed correctly, a notiØcation with the reason why the application was not accepted will be sent within
         24 hours of receipt of the application.

         To check the status of your Absentee Application, go here or contact your County Clerk’s OfØce.

         If you do not receive the absentee ballot, please contact thebCounty Clerk’s OfØcebno later than Monday,
         November 2, 2020.
            Additional options for registering and requesting an absentee ballot for military and overseas voters are
            available under federal and state law.b Please visit thebMilitary and Overseas Voter Informationbpage for
            more details.

         What is the deadline to request an absentee ballot?
            The county clerk must receive the Application for Absent Voter Ballot no later than 5:00 p.m. on Tuesday,
            October 20, 2020 for the General Election.
            Within twenty-three (23) days of Election Day, the county clerk must either mail the ballot or notice of
            rejection to the applicant as soon as practicable; provided that the ballot or a notice of rejection is sent
            not later than twenty-two (22) days before the election (Section 1-6-5(F), NMSA 1978).

         If I apply for an absentee ballot and receive it, can I change my mind and vote at my
         polling place on Election Day?
            Yes, but must execute an afØdavit stating that the person did not and will not vote the mailed ballot that
            was issued. (Section 1-6-16 (A) NMSA 1978

         What if I do not receive my absentee ballot?

https://www.sos.state.nm.us/voting-and-elections/voting-faqs/absentee-voting-by-mail/                                      2/6
9/14/2020              Case 3:20-cv-08222-GMS
                                     Absentee Voting byDocument       40-5 Oliver
                                                       Mail | Maggie Toulouse Filed  09/14/20
                                                                                  - New            Page
                                                                                        Mexico Secretary     4 of 7
                                                                                                         of State

            If you apply for, but do not receive the absentee ballot, you may apply for a replacement absentee ballot
            by communicating with the county Translate
                                             clerk and requesting a replacement mailed ballot be delivered to the
            voter; and executes an afØdavit and the county clerk has voided the mailed ballot previously issued to the
            voter. (Section 1-6-16 (B), NMSA 1978).
            You may also go to your polling place and vote on a replacement absentee ballot on Election Day, after
            signing an afØdavit of non-receipt of absentee ballot (Section 1-6-16.1(A), NMSA 1978).
            In both cases, you will be required to sign a sworn statement, under penalty of perjury, that you did not
            receive your ballot.

         Who can take the absentee ballot back to the county clerk?
            A member of your immediate family or your caregiver may hand-deliver your absentee ballot; provided
            that the voter has subscribed the ofØcial mailing envelope of the absentee ballot.bAn unrelated third party
            may not deliver another voter’s absentee ballot .(Section 1-6-10.1, NMSA 1978).

         When does an absentee ballot have to be returned for it to be counted?
            Ballots must be returned to the county clerk or voter’s precinct by 7:00 p.m. on Election Day to be
            counted (Section 1-6-10 (B), NMSA 1978).

         How much does it cost to mail my Absentee Ballot?
            Return postage is pre-paid. Please ensure you return the ballot with enough time for it to arrive at your
            County Clerk’s ofØce before 7 pm onb Election Day, November 3, 2020. bFor more details, log on to the
            Voter Information Portal.bb

         The outer envelope of my Absentee Ballot requests an AV Register Number. Do I Øll
         this out?
            You can leave that information blank. This information is for internal use only.




                        Upcoming Elections
                        2020 General Election - November 3, 2020




             Job Openings at the Secretary of State’s OfØce


         Quick Contact Information

https://www.sos.state.nm.us/voting-and-elections/voting-faqs/absentee-voting-by-mail/                                     3/6
9/14/2020              Case 3:20-cv-08222-GMS
                                     Absentee Voting byDocument       40-5 Oliver
                                                       Mail | Maggie Toulouse Filed  09/14/20
                                                                                  - New            Page
                                                                                        Mexico Secretary     5 of 7
                                                                                                         of State

         Mailing & Physical Address
         New Mexico Capitol Annex North                 Translate
         325 Don Gaspar, Suite 300
         Santa Fe, NM 87501

         Hours of Operation
         8:00 AM - 5:00 PM Monday through Friday

         Toll Free : 1-800-477-3632

         Business Services Division
         Phone 505-827-3600 (Option 1)
         Fax 505-827-4387
         Email Business.Services@state.nm.us

         Bureau of Elections
         Phone: 505-827-3600b(Option 2)
         Email: Sos.elections@state.nm.us

         Ethics Division
         Phone: 505-827-3600b(Option 2)
         Email: Sos.ethics@state.nm.us

         Receptionist
         Phone 505-827-3600 (Option 3)



             Public Records Request




https://www.sos.state.nm.us/voting-and-elections/voting-faqs/absentee-voting-by-mail/                                 4/6
9/14/2020              Case 3:20-cv-08222-GMS
                                     Absentee Voting byDocument       40-5 Oliver
                                                       Mail | Maggie Toulouse Filed  09/14/20
                                                                                  - New            Page
                                                                                        Mexico Secretary     6 of 7
                                                                                                         of State


            Tweets by @NMSecOfState
                                                        Translate
                   New Mexico Secretary of State
                   @NMSecOfState
                   **REMINDER** The First General Campaign Finance Report is due TODAY & covers the reporting period
                   of 6/30/20-9/7/20. We have user guides, tutorials & training videos available re: the new Campaign
                   Finance Info System (CFIS) here: sos.state.nm.us/candidate-and-… #nmpol #nmleg




            Embed                                                                                                    View on Twitter




      New Mexico OfØce of the Secretary of State
      Contact Webmaster
      Disclaimer -bA Word of Warning Despite our good faith efforts to be accurate, these pages and our databases may contain
      inadvertent errors. Please email us immediately if you notice an error. Also, please remember that website information is not a
      substitute for researching the law or for the advice of a competentbattorney.b
      © 2012 - 2019 New Mexico Secretary of State




                                                            Powered by Real Time Solutions


 Select Language




https://www.sos.state.nm.us/voting-and-elections/voting-faqs/absentee-voting-by-mail/                                                   6/6
9/14/2020                Case 3:20-cv-08222-GMS
                                       Absentee Voting byDocument       40-5 Oliver
                                                         Mail | Maggie Toulouse Filed  09/14/20
                                                                                    - New            Page
                                                                                          Mexico Secretary     7 of 7
                                                                                                           of State


                       Office
                       Offfif ce
                       O       eooff th
                                     the  New
                                        e Ne
                                          N    Mexico
                                             w Me
                                               M exi c Secretary
                                                  x co Sec
                                                        e ret
                                                           re tary of
                                                            eta    of State
                                                                      Stat
                                                                      State
                                                                        at
                                        2.7K            Translate
                            Like Page   2.7K llikes
                                               ike
                                                k s


             1 friend likes this




https://www.sos.state.nm.us/voting-and-elections/voting-faqs/absentee-voting-by-mail/                                   5/6
